Exhibit 10.1

EXECUTION COPY

FIFTH AMENDMENT TO OFFICE LEASE

THIS FIFTH AMENDMENT TO OFFICE LEASE (“Fifth Amendment”) is executed this 14th
day of July, 2014, to be effective as of the “Fifth Amendment Effective Date”
(hereinafter defined), by and between Hines VAV III Energy Way LLC, a Delaware
limited liability company (“Landlord”) and Pier 1 Services Company, a Delaware
statutory trust (“Tenant”).

WITNESSETH:

WHEREAS, Chesapeake Plaza, L.L.C., an Oklahoma limited liability company
(“Original Landlord”) and Tenant entered into that certain Office Lease dated
effective June 9, 2008 (the “Original Lease”) for certain space (the “Premises”)
in the office building currently known as Chesapeake Plaza located at 100 Energy
Way, Fort Worth, Tarrant County, Texas (the “Building”); and

WHEREAS, the Original Lease has been amended by (i) that certain First Amendment
to Office Lease dated June 20, 2008 (the “First Amendment”); that certain Second
Amendment to Office Lease dated July 1, 2011 (the “Second Amendment”);
(iii) that certain Third Amendment to Office Lease dated January 28, 2013 (the
“Third Amendment”) and (iv) that certain Fourth Amendment to Office Lease dated
May 1, 2013 (the “Fourth Amendment”; the Original Lease, as so amended, the
“Lease”);

WHEREAS, the Premises currently contains 313,391 Rentable Square Feet, located
in the Lobby, on the mezzanine and on the 5th, 6th, 7th, 8th, 9th, 10th, 11th,
12th, 14th, 15th and 16th floors of the Building;

WHEREAS, effective as of the Fifth Amendment Effective Date, Landlord has
succeeded to all of Original Landlord’s right, title and interest in and to the
Building and as landlord under the Lease; and

WHEREAS, the parties hereto have now agreed to further modify the Lease in
certain respects on the terms and conditions as set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein set forth, and for such other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree to amend the Lease as follows:

1. Defined Terms. All initially capitalized terms used but not defined herein
will have the same meanings as ascribed to them in the Lease.

2. Extension of Term. The Term of the Lease is hereby extended through and
including 11:59 p.m. on June 30, 2027, for all purposes under the Lease.
Accordingly, as of the Fifth Amendment Effective Date, all references to the
length of the Term and/or the Expiration Date shall be modified accordingly. The
parties hereby acknowledge that the foregoing extension of the Term constitutes
the exercise of the Option to Extend set forth in Section 5 of the Third
Amendment and Section 9 of the Fourth Amendment.

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  1  



--------------------------------------------------------------------------------

3. Expansion of Premises.

 

  3.1 Subject to Section 3.2, effective as of the dates set forth below, the
Premises will be expanded, as follows:

 

  3.1.1 Effective as of the Fifth Amendment Effective Date, the Premises is
hereby expanded to include (i) the entire 17th floor of the Building, which is
comprised of a total of 26,507 Rentable Square Feet, (ii) the entire 18th floor
of the Building, which is comprised of a total of 22,930 Rentable Square Feet
and (iii) the security control room on the Lobby, which is comprised of a total
of 1,380 Rentable Square Feet and is depicted on Exhibit A attached hereto (the
“Floor 17-18 and Lobby Expansion Space”). Accordingly, as of the Fifth Amendment
Effective Date, all references in the Lease to the Rentable Square Footage of
the Premises shall for all purposes under the Lease be deemed to be 363,209
Rentable Square Feet, and Tenant’s Pro Rata Share shall be adjusted accordingly
in accordance with the formula set forth in Section 1.E. of the Original Lease.
In addition, as of the Fifth Amendment Effective Date, Exhibit A-1 attached to
the Lease is hereby deleted in its entirety and replaced with Exhibit A-1
attached hereto.

 

  3.1.2 Effective as of March 1, 2015 (the “Floor 19 Expansion Date”), the
Premises is hereby expanded to include the entire 19th floor of the Building,
which is comprised of a total of 22,414 Rentable Square Feet (the “Floor 19
Expansion Space”). Accordingly, as of the Floor 19 Expansion Date, all
references in the Lease to the Rentable Square Footage of the Premises shall for
all purposes under the Lease be deemed to be 385,623 Rentable Square Feet, and
Tenant’s Pro Rata Share shall be adjusted accordingly in accordance with the
formula set forth in Section 1.E. of the Original Lease.

 

  3.1.3 Effective as of March 1, 2017 (the “Floor 20 Expansion Date”), the
Premises is hereby expanded to include the entire 20th floor of the Building,
which is comprised of a total of 22,414 Rentable Square Feet (the “Floor 20
Expansion Space”; and together with the Floor 17-18 and Lobby Expansion Space
and the Floor 19 Expansion Space, the “Fifth Amendment Expansion Space”).
Accordingly, as of the Floor 20 Expansion Date, all references in the Lease to
the Rentable Square Footage of the Premises shall for all purposes under the
Lease be deemed to be 408,037 Rentable Square Feet, and Tenant’s Pro Rata Share
shall be adjusted accordingly in accordance with the formula set forth in
Section 1.E. of the Original Lease.

 

  3.2

Tenant acknowledges that, prior to the Fifth Amendment Effective Date, the Fifth
Amendment Expansion Space has been leased to another tenant and that such tenant
is obligated to surrender such space to Landlord prior to the applicable
delivery dates set forth above. Tenant agrees that Landlord shall not be liable
for failure to give possession of any Fifth Amendment Expansion Space on the
applicable delivery date set forth above by reason of any holding over or
retention of possession by such tenant or its subtenants, nor shall such failure
impair the validity of the Lease or if

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  2  



--------------------------------------------------------------------------------

  this Fifth Amendment. However, Landlord agrees to use reasonable diligence to
deliver possession of the Fifth Amendment Expansion Space in accordance with
Section 3.1 above. In addition, in no event shall Landlord, without Tenant’s
prior written approval, consent to any holding over by such tenant in any of the
Fifth Amendment Expansion Space beyond the applicable delivery date set forth
above. In the event Landlord fails to deliver any Fifth Amendment Expansion
Space to Tenant on the applicable date set forth above, then the term of the
Lease (and, for the avoidance of doubt, Tenant’s obligation to pay Rent) as to
such Fifth Amendment Expansion Space shall commence on the date that Landlord
actually delivers such space to Tenant (and the monthly Base Rent amounts set
forth in Section 5 below shall be deemed adjusted accordingly).

 

  3.3 The term of the Lease as to the Floor 17-18 and Lobby Expansion Space, the
Floor 19 Expansion Space, and the Floor 20 Expansion Space shall commence on the
applicable date set forth above and shall be coterminous with the Term of the
Lease (as extended herein) as to the remainder of the Premises. Except as
expressly provided herein to the contrary, the Fifth Amendment Expansion Space
shall be leased by Tenant upon and subject to all of the terms and provisions of
the Lease, as amended hereby, including the obligation to pay Rent in accordance
with Section 4 of the Lease.

 

  3.4

The Fifth Amendment Expansion Space shall be delivered to Tenant on the
applicable date set forth above in broom-clean condition, with the Building
systems and the restrooms located in such Fifth Amendment Expansion Space in
good repair and working order, and with the restrooms in a condition as of the
applicable date of delivery in compliance with the requirements of the ADA in
effect as of such delivery date, and otherwise in its then-existing “AS-IS”,
“WHERE-IS” condition and configuration, subject to the remaining provisions of
this paragraph. Landlord shall make any repairs in accordance with Section 9.B.
of the Lease to the Building systems or restrooms located within such Fifth
Amendment Expansion Space as may be required to obtain a Certificate of
Occupancy from the City; provided, however, Landlord shall not be obligated to
make any repairs that are required as a result of any changes, alterations or
improvements to such Fifth Amendment Expansion Space to be constructed by Tenant
after the Fifth Amendment Effective Date. By occupying the Floor 17-18 and Lobby
Expansion Space on the Fifth Amendment Effective Date, the Floor 19 Expansion
Space on the Floor 19 Expansion Date and the Floor 20 Expansion Space on the
Floor 20 Expansion Date, Tenant shall be deemed to have accepted such Fifth
Amendment Expansion Space in its existing “AS-IS”, “WHERE-IS” condition and
configuration and TENANT HEREBY AGREES THAT AS OF THE APPLICABLE DELIVERY DATE
SET FORTH ABOVE, SUCH FIFTH AMENDMENT EXPANSION SPACE IS OR WILL BE IN GOOD
ORDER AND SATISFACTORY CONDITION AND THAT THERE ARE NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY LANDLORD REGARDING SUCH FIFTH
AMENDMENT EXPANSION SPACE. Without limiting the foregoing, Landlord shall have
no obligation to provide any improvements, additions or alterations within the
Fifth Amendment Expansion Space, nor provide any credits or allowances therefor
(but,

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  3  



--------------------------------------------------------------------------------

  for the avoidance of doubt, the provisions of this paragraph shall not limit
Landlord’s obligations under Section 12 below). Landlord expressly disclaims any
and all warranties of any nature, express or implied, in fact or by law with
respect to the Fifth Amendment Expansion Space, including without limitation,
the implied warranties of habitability, suitability, merchantability and fitness
for any particular purpose.

4. Surrender of Certain Lobby Space. Effective as of the Fifth Amendment
Effective Date, the Premises shall be reduced by, and the Lease shall be
terminated as to, a portion of the space leased by Tenant in the Lobby
comprising 999 Rentable Square Feet as shown on Exhibit B attached hereto (the
“Lobby Reduction Space”). From and after the Fifth Amendment Effective Date,
Tenant shall no longer have any rights (including the right of possession) in
the Lobby Reduction Space, and Landlord and Tenant shall be released of all
further obligations, covenants and agreements accruing under the Lease with
respect to such Lobby Reduction Space from and after the Fifth Amendment
Effective Date. Notwithstanding the foregoing, in no event shall Tenant be
released from (x) any of its obligations, covenants and agreements relating to
the Lobby Reduction Space which accrue under the Lease prior to the Fifth
Amendment Effective Date or (y) any other provisions of the Lease which by their
terms survive the termination or expiration of the Lease. Tenant shall vacate
the Lobby Reduction Space and surrender the same to Landlord on the Fifth
Amendment Effective Date in broom clean condition, with all of Tenant’s personal
property removed therefrom and otherwise in the condition required under the
Lease.

5. Increased Base Rent. Commencing on the dates set forth below and continuing
for each calendar month thereafter throughout the remainder of the Term, the
annual rental rate per Rentable Square Foot of the Premises (the “Base Rate”),
and accordingly Tenant’s monthly Base Rent as set forth in Section 1.D of the
Lease, is hereby amended and restated to provide as follows:

 

Period

   Annual Rate Per
Square Foot      Monthly
Base Rent  

Fifth Amendment Effective Date through February 28, 2015

   $ 25.00       $ 756,685.42   

March 1, 2015 (i.e., the Floor 19 Expansion Date) through June 30, 2015

   $ 25.00       $ 803,381.25   

July 1, 2015 through February 28, 2017

   $ 26.75       $ 859,617.94   

March 1, 2017 (i.e., the Floor 20 Expansion Date) through June 30, 2018

   $ 26.75       $ 909,582.48   

July 1, 2018 through June 30, 2022

   $ 27.60       $ 938,485.10   

July 1, 2022 through June 30, 2024

   $ 30.00       $ 1,020,092.50   

July 1, 2024 through June 30, 2027

   $ 32.50       $ 1,105,100.21   

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  4  



--------------------------------------------------------------------------------

6. Renewal Option. Tenant shall have the option to renew the Term of the Lease
in accordance with and subject to the terms and conditions set forth in Exhibit
C attached hereto and made a part hereof for all purposes.

7. Right of Negotiation on Future Building. Landlord hereby grants to Tenant the
Future Development Refusal Right set forth in Exhibit D attached hereto.

8. Alterations. Effective as of the Fifth Amendment Effective Date, the
following sentences of Section 9.C.(2) of the Original Lease (as amended by
Section 9 of the Second Amendment) shall be deleted in their entirety:

“For any Alterations the cost of which exceeds $10,000, Tenant shall pay to
Landlord (within 30 days after receipt of an invoice from Landlord) a fee for
Landlord’s oversight and coordination thereof. If Tenant employs a third-party
project manager to oversee and coordinate the construction, and if that manager
is found by Landlord, before construction of the Alterations begins, to be
reasonably acceptable, then the amount of the fee payable to Landlord is equal
to 3.5% of the cost of such Alterations in excess of $10,000; otherwise, the
amount of the fee payable to Landlord is equal to 5% of the cost of such
Alterations in excess of $10,000.”

All Alterations constructed in the Premises shall be constructed in accordance
with the Lease (including Section 9.C, as amended above). Without limiting
Landlord’s approval rights or Tenant’s obligations under Section 9.C.(2) of the
Original Lease, Tenant acknowledges that Landlord is not obligated to provide
construction management or supervision services for Tenant with respect to the
construction of any Tenant Alterations within the Premises. However, if
requested by Tenant, Landlord will act (or to cause its property manager to act)
as Tenant’s construction manager with respect to any Alterations constructed by
Tenant within the Premises costing in excess of $10,000, subject to agreement by
Landlord and Tenant on a construction management fee to be paid by Tenant
therefor (not to exceed three and one-half percent (3.5%) of the cost of such
Alterations) and execution of a separate written agreement for such services in
form and substance agreed by Landlord and Tenant.

 

9. Name of Building.

 

  9.1 Sections 7 and 8 of the Third Amendment are hereby deleted in their
entirety and shall be of no further force and effect.

 

  9.2 For so long as the Naming Conditions (hereinafter defined) are satisfied,
Tenant shall have the right (a) from time to time, to designate the name of the
Building as “Pier 1 Imports Building” or other similar name reasonably
acceptable to Landlord that includes the name of Tenant or any Affiliate of
Tenant and (b) to change the Building’s address to “100 Pier 1 Place”; provided
that (i) at any time there shall be only one (1) designated Building name and
(ii) all costs, if any, associated with any such renaming of the Building or
change in the Building address shall be paid by

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  5  



--------------------------------------------------------------------------------

     Tenant. The parties acknowledge that, as of the date of execution of this
Fifth Amendment, Tenant designates “Pier 1 Imports Building” as the name of the
Building.

 

  9.3 After the Fifth Amendment Effective Date, provided the Naming Conditions
are satisfied, Tenant shall have the right, at Tenant’s sole cost and expense,
to modify the existing Building identification signage and flags as provided in
Exhibit E attached hereto to reflect the name of the Building designated by
Tenant pursuant to Section 9.2. In addition, provided the Naming Conditions are
satisfied, Tenant shall have the right, from time to time and at Tenant’s sole
cost and expense, to modify any other Building identification signage and any
flags on the Property that identify the Building (including any new such signage
or flags installed by Landlord after the Fifth Amendment Effective Date) to
reflect the name of the Building as designated by Tenant pursuant to
Section 9.2, subject to Landlord’s prior approval of the size, configuration,
location, design and appearance of any such modified signage or flag, such
approval not to be unreasonably withheld.

 

  9.4 Notwithstanding anything to the contrary set forth in the Lease, Tenant
shall have the rights to designate the name of the Building and to modify
Building signage to reflect such name only if and for as long as the following
conditions (the “Naming Conditions”) are satisfied: (a) Tenant leases and
occupies at least seventy-five percent (75%) of the Rentable Square Footage of
the Building, and (b) no Monetary Default and no default described in
Section 18.D by Tenant has occurred under the Lease. For purposes of this
Section 9.4, Tenant shall not be deemed to be occupying the applicable portion
of the Premises unless such occupancy is by Tenant or an Affiliate of Tenant. In
the event Tenant at any time fails to satisfy the Naming Conditions, the rights
of Tenant described in Sections 9.2 and 9.3 above shall lapse permanently, and
Tenant shall have no right to reinstate such rights, even if Tenant subsequently
satisfies the Naming Conditions; and Landlord shall thereafter have the right to
rename the Building or to grant such rights to other tenants of the Building. If
Landlord elects to move, remove or modify any sign (or the Building name) based
on the lapsing of Tenant’s rights, Tenant shall pay the costs and expenses
incurred by Landlord in connection with such removal or modification.

10. Parking. Landlord and Tenant acknowledge that, prior to the Fifth Amendment
Effective Date, Original Landlord designated approximately fifty (50) parking
spaces in the Parking Facilities as reserved spaces for use by Original
Landlord’s fleet of vehicles (the “Fleet Spaces”) pursuant to Paragraph 1 of
Exhibit C to the Original Lease. Landlord and Tenant agree that, notwithstanding
anything to the contrary set forth in Exhibit C to the Original Lease, as of the
Fifth Amendment Effective Date, the number of Fleet Spaces shall be reduced to
six (6) reserved parking spaces, with the remaining forty-four (44) spaces
previously designated as Fleet Spaces to be converted to unreserved spaces
reasonably promptly after the Fifth Amendment Effective Date. Such six
(6) remaining Fleet Spaces shall be for the use of Chesapeake Operating, Inc.
and its Affiliates and shall be in a location designated by Landlord within the
area identified on Exhibit C-1 to the Original Lease. Effective as of the Floor
20 Expansion Date, Exhibit C to the Original Lease shall be amended to delete
the second sentence of Section 1 in its entirety, and Exhibit C-1 to the
Original Lease shall be deleted in its entirety, and reasonably promptly after
the Floor 20 Expansion Date, Landlord shall convert such six (6) Fleet Spaces to
unreserved spaces.

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  6  



--------------------------------------------------------------------------------

11. Cafeteria. During the Term, Landlord shall continue to provide a cafeteria
in the Building in accordance with Section 7.A.(11) (as amended by Section 8 of
the Second Amendment and Section 6 of the Third Amendment). Landlord and Tenant
agree that amounts paid by Landlord to the cafeteria service provider in a given
year (the “Cafeteria Costs”), up to the Annual Cafeteria Cost Cap (hereinafter
defined), shall be borne by Landlord and shall not be included in Operating
Expenses. If the Cafeteria Costs for a given year exceed the Annual Cafeteria
Cost Cap, then Tenant shall pay the amount of such excess, not to exceed an
amount equal to Twenty Thousand Dollars ($20,000) for such year, upon demand as
additional Rent, and Landlord shall bear (and shall not include in Operating
Expenses) all Cafeteria Costs incurred in such year in excess of such $20,000
cap. As used herein, the term “Annual Cafeteria Cost Cap” shall mean, as of the
date hereof, an amount equal to Seventy-Five Thousand Dollars ($75,000), which
amount shall be increased by two percent (2%) on each anniversary of the Fifth
Amendment Effective Date. In addition, for purposes of this Section 11 only, a
“year” shall be deemed to be each one-year period commencing on the Fifth
Amendment Effective Date or on any anniversary thereof occurring during the
Term. If the Term terminates or expires on any day other than the last day of
any such year, then the obligations of Landlord and Tenant hereunder shall be
appropriately prorated on a daily basis.

12. Furniture. Landlord hereby conveys to Tenant all of Landlord’s right, title
and interest in and to the furniture listed on Exhibit F attached hereto to the
extent such furniture remains in the Floor 17-18 and Lobby Expansion Space, the
Floor 19 Expansion Space and the Floor 20 Expansion Space on the applicable
delivery date. Such furniture is hereby conveyed to Tenant on the applicable
delivery date for the Fifth Amendment Expansion Space in which such furniture is
located in its then-current AS-IS, WHERE-IS condition, WITHOUT ANY
REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE, EXPRESS, IMPLIED OR
STATUTORY, IT BEING THE INTENT OF TENANT AND LANDLORD TO EXPRESSLY NEGATE AND
EXCLUDE ALL WARRANTIES WHATSOEVER, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE.

 

13. Insurance.

 

  13.1 Clause (1) of the first sentence of Section 14.A. shall be deleted in its
entirety and the following shall be substituted therefor:

“(1) commercial general liability insurance, including contractual liability,
applicable to Tenant’s business activities and the Property, providing, on an
occurrence basis, a per occurrence limit of no less than $1,000,000”

The second sentence of Section 14.A shall be deleted in its entirety and the
following shall be substituted therefor:

“All commercial general liability, commercial business automobile liability and
umbrella liability insurance policies shall name Landlord (or any successor),
Landlord’s property manager, and Landlord’s Mortgagee (if any) as “additional
insureds”.”

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  7  



--------------------------------------------------------------------------------

The following sentence in Section 14.A shall be deleted in its entirety and
shall be of no further force and effect:

“All policies of Tenant’s Insurance shall contain endorsements that the
insurer(s) shall give Landlord and the Property Manager at least 30 days’
advance written notice of any change, cancellation, termination or lapse of
insurance.”

 

  13.2 Section 14.B. shall be deleted in its entirety and the following shall be
substituted therefor:

“B. Landlord’s Insurance. Landlord shall maintain: (1) commercial general or
excess liability insurance, including contractual liability, applicable to the
Property which provides, a limit for bodily injury or property damage of
$25,000,000 (coverage in excess of $1,000,000 may be provided by way of an
umbrella/excess liability policy); and (2) causes of loss-special form (formerly
“all risk”) property insurance on the Building in the amount of the replacement
cost thereof, as reasonably estimated by Landlord. The foregoing insurance and
any other insurance carried by Landlord may be effected by a policy or policies
of blanket insurance and shall be under Landlord’s sole control. Landlord shall
provide Tenant with a certificate of insurance evidencing Landlord’s Insurance
from time to time as reasonably requested by Tenant. All commercial general
liability and umbrella policies shall name Tenant (or any successor of Tenant)
as “additional insured”. Landlord shall provide Tenant with a certificate of
insurance and all required endorsements evidencing Landlord’s insurance prior to
the Commencement Date and upon renewals on or before the expiration of the
insurance coverage. The limits of Landlord’s insurance shall not limit
Landlord’s liability under this Lease, but Landlord’s liability under this Lease
is limited pursuant to the provisions of Section 20.”

14. Janitorial Service. The first sentence of Section 7.A.(4) of the Lease shall
be deleted in its entirety and the following shall be substituted therefor:

“Janitorial service five days per week (excluding Holidays), in accordance with
the specifications set forth on Exhibit G attached hereto.”

Exhibit G attached hereto is hereby inserted as a new Exhibit G to the Lease.

15. Critical Systems. To Tenant’s knowledge, the Critical Systems and Equipment
are in good working order and condition as of the Fifth Amendment Effective
Date.

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  8  



--------------------------------------------------------------------------------

16. Access Control. The first two sentences of Section 7.A.(7) of the Lease
shall be deleted in its entirety and the following shall be substituted
therefor:

“Maintain and manage access control for the Building and the Parking Facilities
(as such term is defined in Exhibit C attached hereto) consistent with the
access controls implemented by landlords of Comparable Buildings as an Operating
Expense, including at a minimum, (a) providing and maintaining a multi-function
card-key building access system to the Premises and Parking Facilities and
throughout the Building (including the stairwells) and (b) providing at least
three access guards on the Property from 7 A.M. to midnight on Business Days and
two access guards on the Property at all other times on a twenty-four (24) hours
per day, seven (7) days per week basis; provided, however, that (i) the cost of
the third access guard from 6 P.M. to midnight on Business Days shall be paid by
Tenant and (ii) Tenant may at any time upon thirty (30) days’ prior written
notice to Landlord, elect to discontinue the requirement for a third access
guard from 6 P.M. to midnight on Business Days or, after discontinuing such
requirement, elect to again require such third access guard during such period.
NOTWITHSTANDING ANYTHING IN THE LEASE TO THE CONTRARY, LANDLORD SHALL HAVE NO
RESPONSIBILITY TO PREVENT, AND SHALL NOT BE LIABLE FOR LIABILITY OR LOSS TO
TENANT, ITS AGENTS, CONTRACTORS, EMPLOYEES, INVITEES, LICENSEES, OR VISITORS
ARISING OUT OF LOSSES DUE TO THEFT, BURGLARY OR DAMAGE OR INJURY TO PERSONS OR
PROPERTY CAUSED BY UNAUTHORIZED PERSONS GAINING ACCESS TO THE PROPERTY OR THE
PREMISES, AND TENANT HEREBY RELEASES LANDLORD FROM ALL LIABILITY RELATING
THERETO, REGARDLESS OF WHETHER SUCH LOSSES ARE CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF LANDLORD,
PROVIDED LANDLORD ACTUALLY SELECTED AND ENGAGED AN ACCESS GUARD CONTRACTOR, HAS
INSTALLED ACCESS CONTROLS FOR THE BUILDING, AND HAS EXERCISED REASONABLE CARE IN
THE SELECTION AND OVERSIGHT OF SAID CONTRACTOR AND IN THE SELECTION AND
MAINTENANCE OF SUCH ACCESS CONTROLS. SUBJECT TO LANDLORD’S COMPLIANCE WITH ITS
OBLIGATIONS IN THE PROVISO TO THE PRECEDING SENTENCE, IT IS THE EXPRESS INTENT
OF LANDLORD AND TENANT THAT LANDLORD BE RELEASED FROM THE CONSEQUENCES OF
LANDLORD’S OWN NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) FOR
CLAIMS DESCRIBED IN THIS PARAGRAPH. Landlord shall not withhold consent to
Tenant installing such access systems within the

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  9  



--------------------------------------------------------------------------------

Premises as may be required for Tenant to comply with Payment Card Industry Data
Security Standards, such systems to be installed by Tenant at its sole cost
(including, if applicable, the cost of rerouting any Building systems necessary
to accommodate such access systems), provided (a) such systems (i) do not
materially adversely affect any Building systems, including the Building access
control and life safety systems, and (ii) are installed in accordance with all
applicable Laws and in accordance with the requirements set forth in
Section 9.C.(2) of the Lease (as amended) and (b) Tenant provides Landlord with
access cards or other reasonable means of accessing that portion of the Premises
subject to such access systems.”

 

17. Program Grants.

 

  17.1 Pursuant to the Partial Assignment, Tenant assigned to Original Landlord,
and Original Landlord assumed, an undivided interest in the obligations of
Tenant under the EDA, including the obligations to comply with the commitments
set forth in Section 5.2 and 5.3 of the EDA. Original Landlord subsequently
transferred and conveyed to Landlord all rights of Original Landlord and all
obligations of Original Landlord, if any, under the EDA. Tenant acknowledges
that Landlord does not use the Building as a Corporate Office (as such term is
defined in the EDA) and that, therefore, grants may be available under the EDA
only if Tenant complies with the applicable terms and provisions of the EDA.
Notwithstanding anything in the Lease or the Partial Assignment to the contrary,
Tenant agrees that (i) Landlord shall not be obligated to comply with any
obligations of Tenant under the EDA, including any obligations that would
otherwise require Landlord to meet any specific employment or other commitments
or to engage Certified M/WBEs (as defined in the EDA) to perform services with
respect to the Building; and (ii) in no event shall Landlord be deemed to be in
default under the Lease or otherwise liable to Tenant or any Affiliate of Tenant
if, for any reason (other than Landlord’s failure to pay to the City the real
estate taxes payable by Landlord with respect to the Building), the City fails
to remit all or any of the grants provided for in the EDA. The foregoing shall
not be deemed to release Landlord from the obligation to comply with the terms
and provisions of the Lease, including, without limitation, Landlord’s
obligations under Section 4.J. of the Lease.

 

  17.2 The following two sentences of Section 4.J.(3):

“After the expiration or earlier termination of this Lease, Landlord shall make
application to the City for all of the program grants allowed under the EDA.
Tenant agrees to deliver to Landlord prior to January 15 of the following
calendar year all information Landlord reasonably requests in order to prepare
such application for the calendar year immediately preceding the expiration or
termination of this Lease. Tenant, at no cost to Landlord, shall have the right
to

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  10  



--------------------------------------------------------------------------------

approve the application prior to submission to the City, but such approval shall
not be unreasonably withheld, conditioned or delayed.”

are hereby deleted in their entirety and the following shall be substituted
therefor:

“After the expiration or earlier termination of this Lease, Tenant may make
application to the City for all of the program grants allowed under the EDA with
respect to the calendar year in which this Lease expires or terminates. Landlord
agrees to deliver to Tenant prior to January 15 of the following calendar year
all information Tenant reasonably requests in order to prepare such application.
Landlord, at no cost to Tenant, shall have the right to approve such application
prior to submission to the City, but such approval shall not be unreasonably
withheld, conditioned or delayed.”

 

18. Notice Addresses.

 

  18.1 Section 1.M. of the Lease shall be amended to delete the notice addresses
for Landlord set forth therein and to insert in lieu thereof the following
addresses:

Hines VAV Energy Way LLC

c/o Hines Interests Limited Partnership

2200 Ross Avenue, Suite 4200W

Dallas, TX 75201

Attention: Heath Johnson

Facsimile No.: (214) 777-5308

With copies to:

Hines US Office Value Added Venture III LLC

c/o Hines Interests Limited Partnership

499 Park Avenue, 12th Floor

New York, NY 10022

Attention: Dave Congdon and Beth Demba

Facsimile No.: (212) 230-2276

and

Hines Legal Department

Attn: Corporate Counsel

2800 Post Oak Blvd.

Suite 4800

Houston, Texas 77056

Facsimile: (713) 966-2636

 

  18.2 Section 1.M. of the Lease is hereby amended to delete the following
sentence in its entirety:

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  11  



--------------------------------------------------------------------------------

“Rent (defined in Section 4.A) is payable to the order of Chesapeake Plaza,
L.L.C. by electronic transfer to Bank of Oklahoma, ABA# I 03900036 for further
credit to Chesapeake Energy Corporation, Account# 814109493, Reference: Pier 1
Services Company /Pier 1 Place.”

Tenant acknowledges that, contemporaneously with the execution and delivery of
this Fifth Amendment, Landlord has provided Tenant with written notice setting
forth instructions for the payment of Rent.

19. Use of First Floor Lobby Common Area. The second sentence of Section 31.O
shall be deleted in its entirety and the following shall be substituted
therefor:

“Any Special Event shall not be more than five (5) consecutive days in duration
and Tenant is limited to 6 Special Events per calendar year during the Term
(unless Landlord agrees to allow additional Special Events, such agreement not
to be unreasonably withheld).”

20. Periodic Sale Events. Provided Tenant is not in default under the Lease
beyond applicable notice and cure periods, Tenant shall have the right, not more
frequently than once per calendar quarter, upon at least forty eight (48) hours’
prior written notice to Landlord, to utilize a portion of the cafeteria in the
Building designated by Landlord free of charge for the purpose of selling Pier 1
Imports samples of furniture and other items of home decor (“Samples”) to
Tenant’s employees at the Building. Any such Sale Event shall not continue for
more than three (3) consecutive business days in duration without Landlord’s
prior approval, in its sole discretion. The Sale Event shall be conducted at
Tenant’s sole cost and expense and in accordance with all applicable Law, and
Tenant shall be solely responsible for the security and storage of any Samples.

21. HVAC. Notwithstanding anything to the contrary set forth in the Lease,
during any period during the Term that Tenant leases and occupies at least
408,037 Rentable Square Feet, Tenant shall not be obligated to pay to Landlord
Hourly HVAC Charges pursuant to Section 7.A.(2) of the Original Lease for HVAC
service requested by Tenant after Normal Business Hours, but Tenant shall be
obligated to pay its Pro Rata Share of the actual cost of such HVAC service,
which amount shall be included in, and shall be paid in accordance with,
Section 4.H of the Original Lease (notwithstanding anything to the contrary set
forth in such section).

22. No Broker. Except for the commission payable to Jones Lang LaSalle
(“Tenant’s Broker”) and to Peloton Real Estate Partners, LLC (“Landlord’s
Broker”), which commissions shall be payable by Landlord pursuant to a separate
written agreement between Tenant’s Broker and Landlord and Landlord’s Broker and
Landlord, respectively, Landlord and Tenant each hereby represent and warrant to
the other that no commission is due and payable to any broker or other leasing
agent in connection with this Fifth Amendment (other than Tenant’s Broker and
Landlord’s Broker) as a result of its own dealings with any such broker or
leasing agent, and Landlord and Tenant hereby agree to indemnify and hold each
other harmless from and against all loss, damage, cost and expense (including
reasonable attorneys’ fees) suffered by the other party as a result of a breach
of the foregoing representation and warranty.

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  12  



--------------------------------------------------------------------------------

23. Entire Agreement; Supercession. This Fifth Amendment shall become effective
only upon its full execution and delivery by Landlord and Tenant. This Fifth
Amendment contains the parties’ entire agreement regarding the subject matter
covered herein, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this Fifth
Amendment. In all respects, except as specifically amended hereby, the terms and
conditions of the Lease remain in full force and effect and unabated and the
Lease, as amended by this Fifth Amendment, shall be binding upon and shall inure
to the benefit of the parties hereto, their successors and permitted assigns.

24. Multiple Counterparts. The parties may execute this Fifth Amendment in
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one and the same instrument. To facilitate
execution of this Fifth Amendment, the parties may execute and exchange, by
telephone facsimile or electronic mail PDF, counterparts of the signature pages.

25. Joinder and Approval by Guarantor. By its execution below, Guarantor hereby
acknowledges the terms and conditions of this Fifth Amendment and consents to
and approves of the modifications set forth herein, including but not limited to
the extension of the Term, the expansion and reduction of the Premises and the
increase in Base Rent and resultant obligations under the Lease and hereby
affirms that all of the terms and conditions in the Guaranty are hereby extended
to include the Lease as amended by this Fifth Amendment.

26. Landlord Defaults. Landlord and Tenant acknowledge that Tenant delivered to
Original Landlord a letter, dated April 24, 2014, alleging that Original
Landlord had defaulted in the performance of certain obligations under the
Lease, including obligations that impacted certain Critical Systems and
Equipment. Tenant represents and certifies to Landlord that all material
defaults alleged by Tenant in such letter, including defaults in the provision
of services and building maintenance, have been cured or resolved by Original
Landlord. Tenant agrees that Landlord shall not be in default of, or otherwise
liable to Tenant under, the Lease from and after the Fifth Amendment Effective
Date as a result of any default by Original Landlord prior to the Fifth
Amendment Effective Date alleged in such letter, including the failure of
Original Landlord to perform the scheduled maintenance and testing of the
Critical Systems and Equipment and to provide the records and logs thereof to
Tenant; provided, however, for the avoidance of doubt, the foregoing shall not
relieve Landlord from the obligation to comply with its obligations under the
Lease from and after the Fifth Amendment Effective Date, including the repair
and maintenance obligations of Landlord set forth in the Lease.

27. Fifth Amendment Effective Date. As used herein, the “Fifth Amendment
Effective Date” shall be the date of the closing of the acquisition of the
Building and Property by Landlord. In the event that the Fifth Amendment
Effective Date has not occurred by August 15, 2014, then this Fifth Amendment
shall automatically be null and void and of no further force and effect.

(Signature Pages Follow)

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  13  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIFTH AMENDMENT TO OFFICE LEASE

IN WITNESS WHEREOF, Landlord, Tenant and Guarantor have executed this Fifth
Amendment as of the Fifth Amendment Effective Date hereof.

 

LANDLORD: HINES VAV III ENERGY WAY LLC, a Delaware limited liability company By:
  Hines US Office Value Added Venture III LLC,   a Delaware limited liability
company   By:   Hines US VAV III MM LLC,     a Delaware limited liability
company,     its managing member     By:   Hines Interests Limited Partnership,
      a Delaware limited partnership,       its managing member       By:  
Hines Holdings, Inc.,         a Texas corporation,         its general partner  
      By:  

/s/ David J. Congdon

        Name:   David J. Congdon         Title:   Senior Managing Director

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

   



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIFTH AMENDMENT TO OFFICE LEASE

IN WITNESS WHEREOF, Landlord, Tenant and Guarantor have executed this Fifth
Amendment as of the Fifth Amendment Effective Date hereof.

 

TENANT:

PIER 1 SERVICES COMPANY,

a Delaware statutory trust

By:  

Pier 1 Holdings, Inc.,

a Delaware corporation,

its managing trustee

By:  

/s/ Alexander W. Smith

Name:   Alexander W. Smith Title:   President and CEO

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

   



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIFTH AMENDMENT TO OFFICE LEASE

IN WITNESS WHEREOF, Landlord, Tenant and Guarantor have executed this Fifth
Amendment as of the Fifth Amendment Effective Date hereof.

 

GUARANTOR: PIER 1 IMPORTS, INC., a Delaware corporation By:  

/s/ Alexander W. Smith

Name:   Alexander W. Smith Title:   President and CEO

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

   



--------------------------------------------------------------------------------

EXHIBIT “A”

LOBBY EXPANSION SPACE

[See Attached]

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  A-1  



--------------------------------------------------------------------------------

 

LOGO [g77434642.jpg]

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  A-1  



--------------------------------------------------------------------------------

EXHIBIT A-1

 

CHART OF RENTABLE SQUARE FOOTAGE ON EACH FLOOR AND COMMON AREAS       Total
Gross Area    460,614             Less Vertical Penetration    50,637         
   Total Rentable    409,977             Common Area    63,615             Total
Useable    346,362             Total Rentable    409,977             Ratio of
Common Area to Useable    0.18367      

 

SQUARE FOOTAGE BREAKDOWN   

FLOOR

        TOTAL
RENTABLE      USEABLE      COMMON
AREA
CHARGE      RENTABLE
AREA*  

Terrace

        42,847         795         146         941   

Lobby

        26,969          Pier 1 Mail Room         3,396         623         4,019
      Property Management Office         844         155         999      
Security Control Room         1,166         214         1,380   

Mezz

        13,153         13,153         2,416         15,568   

5

        22,329         22,329         4,101         26,430   

6

        22,329         22,329         4,101         26,430   

7

        22,329         22,329         4,101         26,430   

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  A-1-1  



--------------------------------------------------------------------------------

8

        22,329         22,329         4,101         26,430   

9

        22,610         22,610         4,153         26,763   

10

        22,610         22,610         4,153         26,763   

11

        22,610         22,610         4,153         26,763   

12

        22,610         22,610         4,153         26,763   

14

        22,610         22,610         4,153         26,763   

15

        22,610         22,610         4,153         26,763   

16

        22,394         22,394         4,113         26,507   

17

        22,394         22,394         4,113         26,507   

18

        19,372         19,372         3,558         22,930   

19

        18,936         18,936         3,478         22,414   

20

        18,936         18,936         3,478         22,414            409,977   
     346,362         63,615         409,977            *Square footage used to
calculate rent expense   

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  2  



--------------------------------------------------------------------------------

EXHIBIT “B”

LOBBY REDUCTION SPACE

[See Attached]

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  B-1  



--------------------------------------------------------------------------------

LOGO [g77434646.jpg]

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  C-2  



--------------------------------------------------------------------------------

EXHIBIT “C”

RENEWAL OPTION

1. Subject to the terms and provisions of this Exhibit C, Tenant is hereby
granted the right and option (the “Fifth Amendment Renewal Option”) to extend
the Term of this Lease for one (1) renewal period of five (5) years (the “Fifth
Amendment Renewal Term”), which option shall be exercised by delivery of written
notice to Landlord given no more than twelve (12) months and no later than six
(6) months prior to the Expiration Date, provided that at the time of such
notice and at the commencement of such Fifth Amendment Renewal Term, (i) Tenant
remains in occupancy of at least eighty percent (80%) of the Premises, and
(ii) no uncured event of default by Tenant exists under the Lease. If Tenant
fails to give written notice of exercise of the Fifth Amendment Renewal Option
within the time period specified above, the Fifth Amendment Renewal Option shall
be deemed waived and of no further force and effect and this Lease shall
terminate upon the then-scheduled Expiration Date. If Tenant timely exercises
the Fifth Amendment Renewal Option, the extension of the Term for the Fifth
Amendment Renewal Term shall apply to the entirety of the Premises, and all of
the terms, covenants and conditions provided in this Lease (as the same may have
been amended) shall continue to apply during the Fifth Amendment Renewal Term,
except that (a) the Base Rent during the Fifth Amendment Renewal Term shall be
calculated at the then-prevailing Market Base Rental Rate (as defined and
determined below) for the Premises; provided, however, in no event shall the
Base Rent during the Fifth Amendment Renewal Term be less than the Base Rent in
effect under this Lease immediately prior to the commencement of the Fifth
Amendment Renewal Term; (b) the Premises shall be provided in their then
existing “AS-IS”, “WHERE-IS” condition and configuration at the time the Fifth
Amendment Renewal Term commences, without any representation or warranty by
Landlord whatsoever, express or implied, including, without limitation, the
implied warranties of habitability, suitability, merchantability and fitness for
any particular purposes, and without any obligation on the part of Landlord to
furnish, install or modify any leasehold improvements or to provide any
allowance or credit therefor; (c) Tenant shall have no option to renew the Lease
beyond the expiration of the Fifth Amendment Renewal Term; and (d) any terms,
covenants and conditions that are expressly or by their nature inapplicable to
the Fifth Amendment Renewal Term shall be deemed void and of no further force
and effect. Tenant’s exercise of the Fifth Amendment Renewal Option shall be
irrevocable, except as specifically provided below. Notwithstanding anything to
the contrary contained in the Lease, Tenant shall not have the right to assign
the Fifth Amendment Renewal Option to any subtenant or assignee, other than an
assignee of Tenant’s interest under the Lease that is an Affiliate of Tenant (an
“Affiliate Assignee”), and no subtenant or assignee other than an Affiliate
Assignee may exercise such option.

2. As used herein, the term “Market Base Rental Rate” means the annual rate per
Rentable Square Foot that a willing tenant would pay and a willing landlord
would accept in arm’s length, bona fide negotiations for the Premises at the
commencement of the Fifth Amendment Renewal Term, as determined by Landlord
taking into account comparable lease transactions (i.e., new leases, renewals,
and expansions) made in the Building, if any, and the rental rate then being
charged in downtown Fort Worth, Texas for space comparable to the Premises
(taking into consideration use, location and/or floor level within the
applicable building, definition of usable area, leasehold improvements provided
(i.e. whether or not the space is delivered on an “as-is”

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  C-1  



--------------------------------------------------------------------------------

basis), quality, age, location and condition thereof and of the applicable
building, rental concessions [such as abatements or lease assumptions] and
allowances, if any, then being provided in the market area, and the time the
particular rate under consideration became effective, the additional rent and
other amounts then payable by Tenant under this Lease, whether or not any
brokerage commissions are payable, parking rentals or concessions,
creditworthiness of Tenant, term of lease, area of leased premises, and whether
the lease is gross or net). Bona fide written offers to lease space in the
Building, including the Premises, made to Landlord by third parties (at
arm’s-length) that are reflected in a letter of intent or term sheet executed by
Landlord and the prospective tenant may be used as an indication of Market Base
Rental Rate.

3. Within thirty (30) days after receipt of Tenant’s notice of exercise of the
Fifth Amendment Renewal Option, Landlord will notify Tenant in writing of its
determination of the Market Base Rental Rate for the Premises for the Fifth
Amendment Renewal Term (“Landlord’s Determination”).

4. Tenant shall have a period of twenty (20) days following receipt of
Landlord’s Determination to either (i) accept Landlord’s Determination and
confirm Tenant’s exercise of the Fifth Amendment Renewal Option; (ii) withdraw
its exercise of the Fifth Amendment Renewal Option by written notice to
Landlord, in which event the Fifth Amendment Renewal Option shall be terminated
and of no further force and effect and this Lease shall terminate upon the
expiration of the then current Term; or (iii) deliver to Landlord Tenant’s
determination of the Market Base Rental Rate (“Tenant’s Determination”). If
Tenant fails to withdraw its exercise of the Fifth Amendment Renewal Option,
then Tenant’s exercise of the Fifth Amendment Renewal Option shall be
irrevocable and the Market Base Rental Rate shall be determined as provided
below. If Tenant timely delivers Tenant’s Determination, then Landlord and
Tenant shall thereafter attempt to agree upon the Market Base Rental Rate for a
period of twenty (20) days following the date Landlord receives the Tenant’s
Determination (the “Negotiation Period”), which agreement shall be deemed to
have been made only if set forth in a writing signed by Landlord and Tenant. If
Landlord and Tenant fail to agree upon the Market Base Rental Rate by the
expiration of such Negotiation Period, then within five (5) business days after
the expiration of the Negotiation Period, Landlord and Tenant shall convene a
meeting at the Building and during such meeting each shall provide to the other
its respective final determination of Market Base Rental Rate (respectively, the
“Landlord’s Final Determination” and the “Tenant’s Final Determination”). If
Landlord fails (i) to attend such meeting or (ii) to timely deliver to Tenant
Landlord’s Final Determination, Landlord shall be deemed to have accepted
Tenant’s Determination. If Tenant fails (i) to attend such meeting or (ii) to
timely deliver to Landlord Tenant’s Final Determination, Tenant shall be deemed
to have accepted Landlord’s Determination. If Tenant attends such meeting and
delivers Tenant’s Final Determination, then within five (5) business days after
such meeting, Tenant shall, by the delivery of written notice, either (i) accept
Landlord’s Final Determination, or (ii) elect to have the Market Base Rental
Rate determined in accordance with the arbitration procedures set forth in
Section 5 below. If Tenant fails to timely deliver written notice of such
election by the end of such five (5) business day period, Tenant shall be deemed
to have elected to accept Landlord’s Determination.

5. If Tenant timely elects to implement the procedures set forth in this
paragraph, then within five (5) Business Days after implementing these
arbitration provisions, Landlord and Tenant shall each appoint a commercial real
estate broker, licensed in Texas active in the leasing of Class A office
buildings in the Central Business District of Fort Worth, Texas, for a period of
not less than

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  C-2  



--------------------------------------------------------------------------------

five (5) years prior to the date of his or her appointment (each a “Qualified
Broker”), and provide written notice to the other party specifying the name and
address of the Qualified Broker so chosen. No Qualified Broker may be a former
or current employee of Landlord or Tenant or an individual who has represented
either Landlord or Tenant in connection with this Lease. Each such Qualified
Broker shall meet and confer with the other within five (5) days after the
second such Qualified Broker is appointed, and shall together appoint a third
Qualified Broker whose name and address shall be given to Landlord and Tenant.
If the two Qualified Brokers cannot agree on the third Qualified Broker within
five (5) days of their initial meeting, then either party, by written notice to
the other, may request such appointment by the American Arbitration Association.
The three Qualified Brokers shall meet to determine the Market Base Rental Rate
within ten (10) days after the third Qualified Broker is appointed. The
Qualified Brokers shall, by majority vote, select either Landlord’s Final
Determination or Tenant’s Final Determination, whichever determination the
Qualified Brokers decide most closely resembles the Market Base Rental Rate at
the time of such determination. In no event shall the Qualified Brokers have
authority to make an independent determination of Market Base Rental Rate or the
authority to select any Market Base Rental Rate other than either Landlord’s
Final Determination or Tenant’s Final Determination. Upon final determination of
the Market Base Rental Rate, Tenant and Landlord shall execute a written
agreement or acknowledgement confirming such Market Base Rental Rate. Landlord
and Tenant shall each bear all costs and expenses incurred in connection with
their own Qualified Brokers, and Landlord and Tenant shall each pay fifty
percent (50%) of the fees incurred in connection with the third Qualified
Broker. In the event of the failure, refusal or inability of any selected broker
to act, a new broker shall be appointed in his or her stead by whichever of
Landlord or Tenant had selected such broker who fails, refuses or is unable to
act. The determination of the Market Base Rental Rate pursuant to this process
shall be conclusive and binding on Landlord and Tenant. None of the broker shall
have the power to amend or modify the provisions hereof. The parties recognize,
however, that performance of the foregoing provisions is, in part, dependent
upon broker and others who are not a party hereto. If such brokers have been
timely appointed by the parties hereto but thereafter fail to perform their
obligations in accordance with the provisions hereof, no such failure shall
constitute a breach hereof by either party hereto nor a waiver of Tenant’s
renewal or preferential rights and options.

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  C-3  



--------------------------------------------------------------------------------

EXHIBIT “D”

FUTURE DEVELOPMENT RIGHT OF NEGOTIATION

1. Subject to the terms and provisions of this Exhibit D, Tenant is hereby
granted a first right of negotiation (the “Right of Negotiation”) to enter into
negotiations for the lease of space to be contained in any future office
building (other than the Building) that Landlord elects to build on the Property
(the “Future Building”). The Right of First Negotiation shall expire and
terminate on the earliest to occur of the following: (a) Tenant fails to lease
and occupy at least 80% of the Rentable Square Footage of the Building; or
(b) the date that is three (3) years prior to the then-scheduled expiration of
the Term (unless Tenant agrees in writing to exercise the Renewal Option or
otherwise renew and extend the Term of the Lease); or (c) the date the Lease is
terminated (the period from the Fifth Amendment Effective Date through the
expiration of the Right of Negotiation being referred to herein as the “First
Negotiation Period”). Notwithstanding anything herein to the contrary, Tenant
expressly acknowledges and agrees that Landlord shall have no obligation to
develop a Future Building on the Property. For purposes of this Exhibit D,
Tenant shall not be deemed to be occupying the applicable portion of the
Premises unless such occupancy is by Tenant or an Affiliate of Tenant.

2. If at any time during the First Negotiation Period, Landlord desires to build
a Future Building or to propose to develop (or respond to a request for proposal
to develop) a build-to-suit Future Building (a “BTS Future Building”) for
another tenant (the “BTS Tenant”), Landlord will provide written notice (the
“Negotiation Notice”) to Tenant generally stating the approximate proposed size
of the building and other material economic terms for the lease of space therein
(the “Lease Terms”), including, without limitation, basic rent structure, term,
and projected commencement date. Tenant shall notify Landlord in writing (an
“Election Notice”) whether Tenant elects to lease a portion or all of the
proposed development on the terms set forth by Landlord (provided that, as to
any such election in the case of a BTS Future Building, Tenant must elect to
lease not less than the amount of space to be leased by the BTS Tenant, as set
forth in Landlord’s proposal to the BTS Tenant) within thirty (30) days after
Landlord delivers the Negotiation Notice. If Tenant timely delivers the Election
Notice, then Landlord and Tenant will thereafter endeavor, in good faith and
with due diligence, to agree upon and thereafter execute a lease of space in
such Future Building consistent with the Future Building Lease Terms (and, in
the case of a BTS Future Building, covering not less than the amount of space to
be leased by the BTS Tenant), with such changes thereto as Landlord and Tenant
may agree, and containing such other terms and conditions as Landlord and Tenant
may each require, each acting in their sole discretion. Notwithstanding anything
to the contrary contained in this Exhibit D, Tenant hereby acknowledges and
agrees that any failure by Landlord and Tenant to reach agreement on any such
lease shall not constitute a default by Landlord or Tenant under this Lease. For
the avoidance of doubt, Landlord shall have the right to negotiate with
prospective tenants with respect to the lease of space in a BTS Future Building
(including by submitting or responding to requests for proposal) prior to
delivery of a Negotiation Notice and during the pendency of proceedings under
this Paragraph 2.

3. If Tenant fails to deliver the Election Notice within the thirty (30)-day
period specified above, or if after delivery of the Election Notice, Landlord
and Tenant fail to agree upon a

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  D-1  



--------------------------------------------------------------------------------

lease for such space within forty-five (45) days following Landlord’s receipt of
the Election Notice, in each case time being of the essence, then Tenant shall
be deemed to have elected not to enter into a lease for space in a Future
Building, and Landlord shall thereafter be free to lease all or any portion of a
Future Building without restriction pursuant to this Exhibit D, except that, if
Landlord fails to commence construction of a Future Building within thirty
(30) months of the Negotiation Notice, then Landlord will again be required to
deliver a Negotiation Notice with respect to any Future Building proposed to be
developed by Landlord on the Property.

4. Notwithstanding the foregoing, Landlord shall not be obligated to deliver a
Negotiation Notice, and Tenant shall not have the right to deliver an Election
Notice, if an uncured Monetary Default and/or default described in Section 18.D
of the Original Lease then-exists under the Lease. In addition, if, at any time
at or after delivery by Landlord of the Negotiation Notice and prior to the full
and final execution of a Future Building Lease, the First Negotiation Period
expires pursuant to Paragraph 1 above, Landlord may, at its sole option, elect
to terminate Tenant’s exercise of the Right of Negotiation, in which event
Tenant shall be deemed to have elected not to lease space in the Future
Building, the Right of Negotiation shall expire and terminate, and Landlord
shall be free to develop and lease all or any portion of a Future Building
without restriction pursuant to Exhibit D.

5. Notwithstanding anything to the contrary contained in the Lease, Tenant shall
not have the right to assign the Future Development Refusal Right to any
subtenant or assignee other than an Affiliate Assignee, and no subtenant or
assignee other than an Affiliate Assignee may exercise such option.

6. Landlord and Tenant shall execute a memorandum or other instrument in
recordable form and otherwise reasonably acceptable to each party acknowledging
the Right of Negotiation set forth in this Exhibit D, and the same shall be
recorded by Landlord in the Official Public Records of Real Property of Tarrant
County, Texas. Upon the expiration of the First Negotiation Period, Tenant
shall, upon demand, execute and deliver to Landlord a release or other similar
instrument in recordable form and otherwise reasonably acceptable to Landlord
and Tenant acknowledging the termination of the Right of First Negotiation.

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  D-2  



--------------------------------------------------------------------------------

EXHIBIT “E”

BUILDING SIGNAGE

[See Attached]

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  E-1  



--------------------------------------------------------------------------------

 

LOGO [g77434653.jpg]

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  E-2  



--------------------------------------------------------------------------------

 

LOGO [g77434654.jpg]

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  E-3  



--------------------------------------------------------------------------------

 

LOGO [g77434655.jpg]

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  E-4  



--------------------------------------------------------------------------------

 

LOGO [g77434656.jpg]

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  E-5  



--------------------------------------------------------------------------------

EXHIBIT “F”

FURNITURE

FURNITURE—FLOORS 17-20

 

Item

   17th      18th      19th      20th      Total
Quantity  

Desks

     49         37         36         24         146   

Task Chairs

     124         58         64         39         285   

Guest Chairs

     111         77         71         77         336   

Book Shelves

     52         37         32         21         142   

Guest Tables

     4         4         5         11         24   

Training Tables

     19         40         6         0         65   

Conference Table

     1         0         1         3         5   

Training Chairs

     12         199         0         0         211   

Conference Chairs

     56         0         34         32         122   

Cubicles

     55         30         46         26         157   

Refrigerators

     1         2         1         1         5   

Microwaves

     1         2         1         1         5   

TV

     0         0         1         4         5   

Couch

     0         0         0         1         1   

Chairs

     0         0         0         2         2   

MISCELLANEOUS FURNITURE

 

Type

   Quantity

18th Floor:

20002 – Trophy Case

   1

20th Floor:

20076 – 3 door Armoire

   1

APPLIANCES - FLOORS 17-20

 

Item

   Quantity

17th Floor:

17004-Whirlpool Fridge GR2 SHK XMS01

   1

17004-Whirlpool Micro

   1

17004-Folleit Ice Maker

   1

18th Floor:

18004-Whirlpool Fridge GR2 SHK XMS01

   1

18004-Folleit Ice Maker

   2

18004-Whirlpool Microwave

   2

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  F-1  



--------------------------------------------------------------------------------

Item

   Quantity

18068-Whirlpool Fridge WRT 571 SMY MOO

   1

19th Floor:

Break Room-Whirlpool Gold Refrigerator GR2SHKXM501

   1

Break Room- Follett Symphony Series Ice Maker

   1

20th Floor:

20005-Whirlpool Gold Refrigerator GR23HKXM501

   1

TELEVISIONS

 

Type

   Quantity

19th Floor:

19002- Panasonic 50” Plasma TV TY-TP50P10S

   1

20th Floor:

20003- AMX MVP-TDS Projector and Shade control

   1

20046-Panasonic 65” Plasma TV TH-65PF11UK

   1

20079- 2 Toshiba TV/VCR/DVD Model No: MW20FP1

   1

20079- 1 Toshiba TV/VCR/DVD Model No: MW20F52

   1

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  2  



--------------------------------------------------------------------------------

EXHIBIT “G”

JANITORIAL SPECIFICATIONS

 

I. OFFICE AREAS

 

  A. Services performed nightly (5 nights per week):

 

  •   Empty and clean all waste receptacles and remove waste paper and rubbish
to the designated area.

 

  •   Hand dust or wipe clean with damp or treated cloth all horizontal
surfaces, desks, chairs, files, telephones, picture frames, etc. Do not
rearrange materials on desks.

 

  •   Clean and sanitize drinking fountains, follow with stainless steel cleaner
as needed taking care not to leave any oily residue.

 

  •   Spot clean all windows and partition glass including lobby glass and glass
table tops.

 

  •   Vacuum all carpet areas. Broom sweep all oriental antique rugs. (Do not
pull vacuum cords around corners.) Edges should either be swept or vacuumed with
appropriate edge cleaning tool, as required.

 

  •   Remove all finger marks and smudges from all vertical surfaces taking care
not to mark material finishes.

 

  •   Dust mop and spot clean all tiled areas.

 

  •   Damp wash and wipe dry all plastic or Formica desk tops.

 

  •   Sweep internal stairways and vacuum, if carpeted. Dust handrails and
vertical surfaces.

 

  B. Services performed as necessary or in the frequency stated:

 

  •   Wash waste receptacles. To be done if liquids might have leaked into the
receptacle through the plastic liner or in other areas, as required.

 

  •   Damp mop floors where spillage occurred or dirt tracked in.

 

  •   Machine buff all non-carpet floors - not less than monthly. Strip and
recoat as necessary.

 

  •   Spot clean carpet areas. Major carpet cleaning will be handled outside
this contract.

 

  •   Dust light fixtures - not less than annually.

 

  •   Vacuum/dust all perimeter slot diffusers on an annual basis.

 

  •   Clean all air vent grills.

 

  •   Dust window blinds quarterly.

 

  •   Dust and wash window sills.

 

  •   Dust fire extinguishers/fire extinguisher cabinets.

 

  •   Dust all doors monthly.

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  G-1  



--------------------------------------------------------------------------------

II. RESTROOMS

 

  A. Services performed nightly (5 nights per week):

 

  •   Empty and clean all waste receptacles and remove waste paper and rubbish
to the designated area.

 

  •   Empty, clean and disinfect all sanitary napkin receptacles.

 

  •   Wash and disinfect all basins, urinals and bowls using nonabrasive
cleaners to remove stains and clean undersides of rim on urinals and bowls. Wash
both sides of toilet seats.

 

  •   Clean and polish all mirrors, bright work and enameled surfaces.

 

  •   Spot clean all partitions, tile walls, doors and outside surfaces of all
dispensers and receptacles. Damp wipe all lavatory tops and remove water spots
from wall surfaces next to dispensers/receptacles. Spot clean around light
fixtures.

 

  •   Clean and disinfect all flush-o-meters, piping and other metal.

 

  •   Fill toilet tissue, soap, towels and sanitary napkin dispensers. Do not
place any extra supplies on top of dispenser or counter top.

 

  •   Sweep, wet mop and thoroughly rinse floor. Clean all corners and edges to
prevent dirt buildup. Do not leave standing water on the floor.

 

  •   Dump at least one gallon of water down restroom floor drain and wipe clean
drain grill.

 

  B. Services performed as necessary or in the frequency stated:

 

  •   Scrub all floors at least monthly - intent is to prevent buildup of dirt
in grout.

 

  •   Thoroughly wash all partitions at least monthly.

 

  •   Dust all walls at least quarterly.

 

  •   Wash all walls at least semi-annually.

 

  •   Clean light fixtures at least annually.

 

  •   Clean air vent grills at least quarterly.

 

  •   Clean soap dispensers.

It is the intention to keep the restrooms thoroughly clean and not to use a
fragrance or deodorant to mask odor. Disinfectants must be odorless. Abrasive
cleaners or products that may damage any surface are not permitted.

 

III. ELEVATORS

 

  A. Services performed nightly:

 

  •   Dust light lenses, damp wipe, if necessary.

 

  •   Spot clean walls.

 

  •   Dust or damp wipe finish metal and floor buttons.

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  G-2  



--------------------------------------------------------------------------------

  •   Clean and polish all thresholds and tracks.

 

  •   Carpet floors; clean edges, vacuum and spot.

 

  •   Tile or other floor in service cars; sweep, wash, dress and buff.

 

  •   Spot-clean hall side of doors, frame and hall call button.

 

  B. Services performed, as necessary:

 

  •   Dust ceiling.

 

  •   Shampoo carpet.

 

  •   Wash hall side of doors and frame.

 

IV. LOBBY

 

  A. Services performed nightly:

 

  •   Sweep and special clean the limestone and granite flooring.

 

  •   Clean all edges and corners. Machine clean, as necessary.

 

  •   Clean glass doors, adjacent glass panels and glass top of revolving doors.

 

  •   Clean and polish all transoms, metal doors, door frames, etc.

 

  •   Dust vases, vase stands and other horizontal surfaces.

 

  •   Empty all trash receptacles, clean and polish.

 

  •   Clean pay phones as required.

 

  •   Spot clean directory board and graphics.

 

  •   Clean security desk and surrounding area.

 

  •   Spot clean all walls.

 

  B. Services performed as necessary or in the frequency stated:

 

  •   Dust or wash granite walls.

 

  •   Clean all air diffusers/grills.

 

  •   Clean gold leaf niches.

 

  •   Vacuum mats.

 

V. COMMON AREAS

 

  A. Services performed nightly:

 

  •   Sweep/vacuum floor.

 

  •   Spot clean carpet as necessary.

 

  •   Spot clean walls - dust as necessary.

 

  •   Clean and sanitize drinking fountains, follow with stainless steel cleaner
as needed, taking care not to leave any oily residue.

 

  •   Spot clean any windows and partition glass.

 

  •   Empty, clean and polish trash receptacles.

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  G-3  



--------------------------------------------------------------------------------

  B. Services performed as necessary or in the frequency stated:

 

  •   Dust light fixtures - not less than monthly.

 

  •   Dust/wash air vent grills.

 

  •   Dust all doors monthly.

 

  •   Dust and damp wipe exit signs quarterly.

 

VI. BUILDING STAIRWAYS AND LANDINGS

Services performed as necessary or in the frequency stated:

 

  •   Police for trash, remove gum daily.

 

  •   Sweep/spot mop not less than weekly.

 

  •   Dust handrails and other vertical members, twice per month.

 

  •   Dust light fixtures - not less than quarterly.

 

  •   Dust/wash all vents and painted piping monthly.

 

  •   Clean prints and marks from doors.

 

  •   Clean/wash transoms high and low.

 

VII. SERVICE HALL-FREIGHT ELEVATOR VESTIBULES

Services performed nightly:

 

  •   Sweep, then spot mop or wet mop nightly.

 

  •   Spray buff not less than weekly.

 

  •   Strip and recoat quarterly.

 

  •   Clean/wash transoms high and low.

 

  •   Clean prints and marks from doors.

 

  •   Dust/wash all vents and painted piping.

 

  •   Dust light fixtures-not less than quarterly.

 

  •   Spot clean walls.

 

VIII. MANAGER’S OFFICE, STAGING AREA, JANITORIAL ROOMS

Services performed as necessary or in the frequency stated:

 

  •   Maintain all janitorial areas in a clean, neat and orderly condition at
all times.

 

  •   Maintain office and staging area in same fashion as tenant office areas.

 

IX. LOADING DOCK

 

  A. Services performed nightly:

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  G-4  



--------------------------------------------------------------------------------

  •   Place all trash in compactor.

 

  •   Sweep dock and dock area and remove any spots/spills.

 

  •   Spot clean walls by dock office and service elevator.

 

  •   Clean glass, empty trash, sweep/clean floor in dock office.

 

  •   Clean and polish ash urn - replace sand as necessary.

 

  B. Services performed as necessary or in the frequency stated:

 

  •   Steam and/or power wash all loading dock base, truck areas and exterior
(top and sides) of trash compactor - not less than monthly.

 

  •   Steam and/or power wash all loading dock vertical walls - not less than
annually.

 

  •   Maintain floor surface in dock office.

Upon completion of nightly duties, the floor supervisors will insure that all
offices have been cleaned and left in a neat and orderly condition, all lights
have been turned off and all areas properly secured. Supervisors will be
responsible for completing a Nightly Supervisor Checklist which details any
problems encountered during the course of cleaning either the tenant space or
public areas.

 

X. COURTYARD/SIDEWALK

 

  A. Service performed nightly:

 

  •   Police for trash - all areas including planting beds and along curb.

 

  •   Empty trash barrels, clean and polish/wipe off.

 

  •   Straighten and dust off furniture.

 

  •   Remove gum from area.

 

  B. Services performed as necessary or in the frequency stated:

 

  •   Steam and/or power wash granite pavers, sidewalks, and stairs.

 

  •   Clean/wash fountains, chairs and trash receptacles.

 

XI. DAY SERVICE (Specific written job descriptions will be developed for each
day person’s position. The tasks below are meant only to serve as guidelines.)

 

  1. At least twice daily check men’s and women’s washrooms for paper stock
replacement. Wipe down and clean all lavatory tops and fixtures. Police restroom
to prevent paper/trash on floor. Report to Management Office any problems.

 

  2. Vacuuming of elevator cabs will be performed at least three (3) times
daily. All smudges, fingerprints to be removed from metal surfaces at same time
vacuuming is done.

 

  3. There will be a constant surveillance of the lobby, courtyard and sidewalk
areas to insure cleanliness. All sand urns will be sifted at least three
(3) times daily and sand stamped. Damp mop where necessary all spills/water.
Dust mop as required. Remove fingerprints from door glass and metal surfaces at
least three (3) times daily. Clean trash from tree grates and planters.

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  G-5  



--------------------------------------------------------------------------------

  4. The first floor exterior side of all retail glass will be maintained as
needed. Retail door glass will be spot cleaned at least once daily.

 

  5. The loading dock and service hallway will be policed for trash.

 

  7. Perform all special cleaning needs of individual tenants as authorized by
the property manager for the Building.

 

  8. Perform all specific duties as detailed in the day maid/day porter job
description.

 

XII. FITNESS CENTER

 

  A. Services performed nightly:

 

  •   Wash both sides of entrance door glass and windows. Polish door frames and
thresholds.

 

  •   Spot clean glass, mirrors and reflective surfaces to remove fingerprints
and smudges.

 

  •   Spot clean doors, walls and wall switches.

 

  •   Dust horizontal surfaces and ledges.

 

  •   Clean, sanitize and polish drinking fountains & spouts. Remove splash
marks from surrounding walls.

 

  •   Wipe clean all exercise equipment and components. Disinfect surfaces where
body contact is made.

 

  •   Dust and wet mop floors, using a germicidal detergent approved by Manager.

 

  •   Vacuum all carpeted areas and walk off mats. Spot clean to remove stains.

 

  •   Dust and spot clean all cove base and low horizontal ledges.

 

  •   Clean and sanitize lockers, benches, and reflective surfaces.

 

  •   Clean and inspect shower curtains for cleanliness and condition. Notify
Manager of any repairs or defects.

 

  •   Replenish consumable supplies, including toiletries provided by Manager.

 

  •   Report any exercise equipment in need of repair to Manager.

 

  B. Services performed as necessary or in the frequency stated:

 

  •   Wash all mirrors.

 

  •   Detail vacuum all carpeted areas, including edges and around equipment.

 

  •   Machine or hand scrub all tiled floors and walls.

 

  •   High and low dust all vertical and horizontal ledges and surfaces,
including light fixtures, signage, air diffusers and grilles.

 

NOTE: It is the expectation of Landlord and its property manager to obtain first
class janitorial services comparable to or better than Comparable Buildings.
Landlord’s intent is not to create a specification that detailed everything but
that demonstrated the high level of cleanliness and quality required for the
project.

 

FIFTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

Active 16013260.14

  G-6  